Exhibit 99.3 Shareholder Update February 2 Forward-Looking Statements Certain statements in this Shareholder Update, and other written or oral statements madeby or on behalf of us are "forward-looking statements" within the meaning of the federalsecurities laws. Statements regarding future events and developments and our futureperformance, as well as management's expectations, beliefs, plans, estimates, guidanceor projections relating to the future, are forward-looking statements within the meaning ofthese laws. These forward-looking statements are subject to a number of risks anduncertainties. These risks and uncertainties include, but are not limited to, the following:changes in the demand for coal by electric utility customers; the loss of one or more ofour largest customers; inability to secure new coal supply agreements or to extendexisting coal supply agreements at market prices; failure to diversify our operations;failure to exploit additional coal reserves; the risk that reserve estimates are inaccurate;increased capital expenditures; encountering difficult mining conditions; increased costsof complying with mine health and safety regulations; our dependency on one railroad fortransportation of a large percentage of our products; bottlenecks or other difficulties intransporting coal to our customers; delays in the development of new mining projects;increased costs of raw materials; lack of availability of financing sources; our compliancewith debt covenants; the effects of litigation, regulation and competition; and the otherrisks detailed in our reports filed with the Securities and Exchange Commission (SEC). Agenda ●Opening Comments ●Market
